The above cause came on for hearing before the undersigned Associate Justice at Burlington, Vt., October 18, 1978. Appellant Bourassa was represented by the Defender General, James L. Morse, Esq., and by Steven Dunham, Esq., admitted on motion pro hae vice. The State of Vermont was represented by Mark Keller, Esq., State’s Attorney for the County of Chittenden.
Upon consideration of the Motion for Amendment of Conditions of Release, filed by the appellant October 13, 1978, the affidavit filed in connection therewith, and the concessions and arguments of counsel, it is ordered:
*6371. Appellant’s motion is denied.
2. The cause is set for oral argument on the merits of the appeal on Tuesday, October 31, 1978, at 3:00 P.M., at Montpelier, Vt.
3. Pursuant to rule, the brief of the State of Vermont is to be filed with the Court on or before October 26, 1978.
Done in Chambers at Burlington in the County of Chittenden this 19th day of October, 1978.
Larrow, J.